UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SREAM INC. and MARTIN BIRZLE,
                                Plaintiffs,
                                                                        ORDER
                      – against –
                                                                    15 Civ. 8708 (ER)
VILLAGE DREAM INC. and DOES 1–10,
                                Defendants.


Ramos, D.J.:

         On April 8, 2019, the parties were directed to provide a status report by April 22, 2019.

Doc. 18. Neither party did so. \e parties are hereby ORDERED to ﬁle a status report by May

1, 2020. Failure to comply with this Order may result in sanctions, including dismissal for

failure to prosecute. See Fed. R. Civ. P. 41.


         SO ORDERED.


Dated:    April 6, 2020
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
